Citation Nr: 9919343	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative changes of the lumbar spine with 
radiculopathy. 

2.  Entitlement to an initial (compensable) evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran reports he had active service from September 1966 
to March 1996.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's disabilities, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  Hence, the issues on appeal have been 
recharacterized accordingly.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the case at hand, the Board finds that clarification of 
the medical evidence regarding the impairment caused by the 
veteran's lumbar spine disability and tinnitus is warranted.  
In cases where there is a well grounded claim for disability 
compensation and the medical evidence accompanying the claim 
is not adequate for rating purposes, a VA examination will be 
afforded.  38 C.F.R. § 3.326 (1998).  

The veteran reported in his September 1997 appeal that his 
back disability is manifested by constant pain.  The 
December 1996 VA examination identified radicular pain and 
the absence of the left knee jerk reflex as symptomatology 
associated with the back disability.  The examiner opined 
that these symptoms suggested radicular lumbar nerve root 
involvement.  

The schedule of ratings for intervertebral disc syndrome 
provide a 20 percent evaluation for moderate disc disease 
manifested by recurring attacks and a 10 percent evaluation 
for mild disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  In light of the December 1996 VA examination findings 
the Board is unable to determine whether the veteran's 
radicular lumbar root involvement is manifested by moderate 
versus mild symptomatology.

In addition, the Board notes that a VA examination would 
materially assist in determining the extent of the veteran's 
functional loss due to pain or due to flare-ups in light of 
his complaints of constant back pain.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The record reflects that the 
veteran's back disability includes degenerative changes of 
the spine.  Accordingly, Diagnostic Codes 5003 and 5292 are 
applicable and are predicated on limitation of motion and 
must take into account functional loss due to pain.  In 
addition, the VA General Counsel has found that Diagnostic 
Code 5293 pertaining to intervertebral disc syndrome involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical vertebrae, and 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  VAOPGCPREC 
36-97.  

With respect to the claim for a compensable evaluation for 
tinnitus, the Board notes that the VA examinations did not 
make findings that correlate to the criteria in the 
applicable diagnostic code in the VA Schedule for Rating 
Disabilities.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(requiring the Board to discuss the specific factors relating 
to the rating criteria).  A 10 percent evaluation is assigned 
for persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  The December 1996 VA examination report does not 
show whether the veteran's tinnitus is persistent or whether 
it is due to a head injury, concussion, or acoustic trauma.  

In light of the above, and to ensure full compliance with due 
process requirements and VA's statutory duty to assist, the 
case is remanded to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since the date of the most recent 
treatment records that are already of 
record.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The Board is unable to locate a DD 
Form 214 or verification of the veteran's 
service in the record.  Thus, the RO 
should request the National Personnel 
Records Center to verify the veteran's 
dates of service.

3.  The RO should arrange for a VA 
examination of the veteran by an appropriate 
specialist(s) in orthopedics and neurology to 
determine the nature and extent of severity 
of his service-connected back disability.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by each examiner prior and pursuant to 
conduction and completion of the examinations 
and each examiner must annotate the 
examination reports in this regard.  Any 
further indicated special studies must be 
conducted.  

The examiners should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal arc of 
motion for the lumbar spine.  The examiners 
should record information concerning pain on 
use, and comment on the functional 
limitations, if any, caused by the back 
disability.  It is requested that the 
examiners provide explicit responses to the 
following questions:

? Does the service-connected back disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiners should so 
indicate.

? With respect to the subjective complaints 
of pain, the examiners should carefully 
elicit all of the veteran's subjective 
complaints concerning the back disability 
and offer opinions as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

? The examiners should examine the back and 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected back 
disability.  The physicians should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain could significantly limit 
functional ability of the back during 
flare-ups.  


? The examiners should also offer an opinion 
as to the extent of any increased 
functional loss due to pain on increased 
use of the lumbar spine during flare-ups, 
expressed, if possible, in additional 
degrees of loss of range of motion.  A 
complete rationale for any opinions 
expressed must be provided.

4.  The RO should arrange for a VA 
examination of the veteran by an appropriate 
specialist in diseases of the ear, nose, and 
throat, to determine the nature and extent of 
severity of his service-connected tinnitus.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examiner must annotate the 
examination report in this regard.  Any 
further indicated special studies must be 
conducted.  

The examiner should render an opinion as 
to the etiology of the tinnitus, 
specifically whether it is due to a head 
injury, concussion, acoustic trauma, or 
cerebral arteriosclerosis.  The examiner 
should also render an opinion as to 
whether the tinnitus is persistent or 
intermittent.  Any opinions expressed 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claims for 
higher initial ratings for the lumbar 
spine disability with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and the holding in DeLuca, as 
warranted; and, the veteran's claim for a 
compensable evaluation for tinnitus. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

